Order entered September 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00878-CV

                BRANCH BANKING AND TRUST COMPANY, Appellant

                                               V.

                      SWIG PARTNERS GP, LLC, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03427

                                           ORDER
       We GRANT the September 25, 2015 motion of Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed by OCTOBER 28, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE